MID AL                                                                                      08/13/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 20-0396


                                        DA 20-0396
                                                                             FLED
STATE OF MONTANA,By and through its
SECRETARY OF STATE, COREY STAPLETON,                                         AUG 1 3 2020
                                                                          Bowen Greenwood
                                                                        Clerk of Suprerne Court
       Defendant and Appellant,                                            State of Montana



       v.
                                                                        ORDER
MONTANA DEMOCRATIC PARTY,TAYLOR
BLOSSOM,RYAN FILZ, MADELEINE NEUMEYER,
and REBECCA WEED,individual electors,

       Defendant and Appellant.


       Lorrie Corrette Campbell and Jill Loven have moved to intervene in this appeal.
Campbell and Loven are Appellants in the relaied appeal, DA 20-0397. In our order of
August 11, 2020, we deniècl consolidation of these appeals, given the different issues, but
granted Campbell and Loven leave to appear as amici and, accordingly, to file briefing in
this appeal, DA 20-0396, which they have now done. Campbell and Loven are signatories
on petitions seeking to certify the Green Party on the ballot. They argue that intervention
is necessary "because the Motion to Consolidate was denied, and proceeding in this appeal
as amicus is not sufficient to protect the Intervenors' federal constitutional rights."
       We acknowledge that intervention is permissible on appeal. However, the Court is
here dealing with extraordinary circumstances involving two appeals, expedited briefing,
and a very limited time for consideration and decision under election deadlines. While
status as intervenors would normally grant Campbell and Loven an opportunity to file a
reply brief, time does not permit additional briefing. The Court will carefully consider the
arguments made by Campbell and Loven in their amicus brief. Therefore,
IT IS ORDERED the motion to intervene is DENIED.
The Clerk is directed to provide a copy hereof to counsel ofrecord.
DATED this i34
             : day of August, 2020.



                                                      Chief Justice

                                                       /14 "A4




                                                         Justices




                                     2